Citation Nr: 0618796	
Decision Date: 06/26/06    Archive Date: 06/30/06

DOCKET NO.  03-08 401A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to an initial compensable rating for service-
connected scar associated with post-operative ventral hernia.


REPRESENTATION

Veteran represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

S. Barial, Associate Counsel




INTRODUCTION

The veteran had active military service from September 1993 
to February 2000.

This matter comes to the Board of Veterans' Appeals (Board) 
from a June 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Diego, 
California, which granted service connection for a ventral 
hernia, status post repair, assigning a noncompensable rating 
effective February 20, 2000. 

In January 2006, the Board remanded this case for additional 
development, addressing the scar as a separate disability 
from the ventral hernia, status post repair.  As the 
requested development has been accomplished, this case is 
properly before the Board.


FINDINGS OF FACT

The veteran's hernia surgical scar is linear and measures 
6.5-cm, and is mildly disfiguring with no associated 
limitation of function, tenderness to palpation, elevation, 
depression, underlying tissue loss, ulceration, breakdown, 
edema, or keloid formation.  


CONCLUSION OF LAW

The criteria for a compensable rating for a scar associated 
with the post operative ventral hernia have not been met. 38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118, Diagnostic 
Code 7805 (2002 & 2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Assist and Notify

The United States Court of Appeals for Veteran Claims (CAVC) 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004), held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits and that the VCAA notice consistent with 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should provide any 
evidence in his possession pertaining to the claim.  

During the pendency of this appeal, the CAVC further 
redefined the requirements of the VCAA to include notice that 
a disability rating and an effective date for award of 
benefits would be assigned if service connection is granted.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
The Board interprets the ruling in Dingess/Hartman as 
applying to any matter involving an award of a disability 
rating and/or an effective date for award of benefits.  

Here, the RO notified the veteran of the information and 
evidence necessary to substantiate the original service 
connection claim for ventral hernia status post repair and 
the respective responsibilities of each party for obtaining 
and submitting evidence by way of a February 2001 VA letter, 
prior to the June 2001 rating decision.  Specifically, the RO 
notified the veteran that VA would obtain all relevant VA 
medical records and military service records, and determine 
what additional information was needed to process the claim.  
The RO also notified the veteran of his responsibility to 
respond in a timely manner to VA's requests for specific 
information and to provide a properly executed release so 
that VA could request the records for him.  Additionally, the 
RO requested the veteran to notify VA of any private medical 
records so that VA could help by getting that evidence.  
This, in effect, would include any evidence in his 
possession.

After the RO granted service connection for ventral hernia, 
status post repair in a June 2001 rating decision, the 
veteran filed a notice of disagreement with the assigned 
rating in May 2002.  In January 2006, the Board assigned a 
separate evaluation for the scar associated with the hernia 
repair.  While the veteran was not provided a VCAA letter 
outlining the evidence necessary to substantiate an initial 
rating claim, including the laws regarding degrees of 
disability or effective dates for any grant of service 
connection, the statutory scheme contemplates that once a 
decision awarding service connection, a disability rating, 
and an effective date has been made, section 5103(a) notice 
has served its purpose.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  As the veteran was granted service connection 
and assigned an evaluation and effective date, the Secretary 
had no obligation to provide further notice under the 
statute.  Id.   Additionally, the veteran has not argued 
failure of notice.  As such, any defect with respect to the 
content of the notice requirement was non-prejudicial.

VA also must make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In the present case, the evidence includes service medical 
records and VA medical records dated in September 2001 and 
April 2003.  After the veteran was issued the February 2006 
supplemental statement of the case, which provided the 
regulations for evaluating scars, he was given an additional 
60 days to submit any additional information.  The veteran 
responded in March 2006 that he had more information or 
evidence to submit, but did not do so.  The Board finds that 
there are no additional medical treatment records necessary 
to proceed to a decision in this case.

In addition, for disability compensation, VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim.  38 C.F.R. § 3.159(c)(4).  
Here, VA provided a QTC medical examination in August 2000, 
and the examiner rendered a considered medical opinion 
regarding the pertinent issues in this matter.  The veteran 
has not indicated that symptoms associated with his hernia 
repair scar have worsened since this examination.  

Upon a review of the claims folder, the Board finds that the 
veteran and his representative were notified of the evidence 
and information necessary to substantiate his original claim; 
were notified of the respective responsibilities of VA and 
himself as it pertained to who was responsible for obtaining 
such evidence; and also were notified to submit all relevant 
evidence he had to the RO.  Additionally, the Board is 
satisfied that all relevant facts have been adequately 
developed to the extent possible; no further assistance to 
the veteran in developing the facts pertinent to the issues 
of service connection and initial ratings is required to 
comply with the duty to assist under the VCAA.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.

Analysis

The veteran originally filed a service connection claim for 
his hernia surgery in July 2000.  In January 2006, the Board 
assigned a separate evaluation for the service-connected scar 
associated with the post operative ventral hernia.  The RO 
later implemented the Board's decision in February 2006, 
assigning a noncompensable rating, effective February 20, 
2000. 

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  In 
a claim for a greater original rating after an initial award 
of service connection, all of the evidence submitted in 
support of the veteran's claim is to be considered.  In 
initial rating cases, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
know as "staged" ratings.  See Fenderson v. West, 12 Vet. 
App. 119 (1999); 38 C.F.R. § 4.2 (2005).

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.

The schedule for ratings of the skin is found at 38 C.F.R. § 
4.118.  During the course of this appeal, the schedular 
criteria for evaluation of the skin were changed effective 
August 30, 2002.  In VAOPGCPREC 7-2003, the VA General 
Counsel (GC) held that in Kuzma v. Principi, 341 F.3d 1327 
(Fed. Cir. 2003), the CAFC overruled Karnas v. Derwinski, 1 
Vet. App. 308 (1991) (when a statute or regulation changes 
while a case involving the Government and a private party is 
pending, a court must apply whichever version of the law is 
more favorable to the private-party litigant.).  The GC 
concluded that the Karnas rule no longer applies in 
determining whether a statute or regulation applies to cases 
pending when the new provision was enacted or issued.

When VA adopted the revised rating schedules pertaining to 
the skin and published them in the Federal Register, the 
publication clearly stated an effective date of August 30, 
2002.  Because the revised regulations expressly stated 
effective dates and contained no provisions for retroactive 
applicability, it is evident that VA intended to apply those 
regulations only as of the effective dates.  Accordingly, for 
the period prior to August 30, 2002, only the "old" rating 
criteria may be considered in determining the severity of the 
veteran's hernia surgical scar, and evaluation will be under 
the amended provisions for evaluating the skin from August 
30, 2002.

The GC also held, however, that pursuant to 38 U.S.C. § 
7104(a), the Board's decisions must be based on consideration 
of all evidence and material of record, rather than merely 
evidence, which pre-dates or post-dates a pertinent change to 
VA's rating schedule. VAOPGCPREC 3-2000.  As such, the "old" 
rating criteria for scars applies to all the evidence of 
record; while the "new" criteria only applies to evidence 
dated since the effective date of the regulatory change.

The veteran's hernia surgical scar is rated under 38 C.F.R. 
§ 4.118, Diagnostic Code (DC) 7805 (2002), which rates scars 
based on limitation of function of affected part.  An August 
2000 QTC examination report shows there was no limitation of 
function associated with the veteran's hernia scar.  
Additionally, none of the remaining medical evidence of 
record shows any functional impairment in the abdominal area 
as a result of the hernia repair scar.  Thus, a compensable 
rating under DC 7805 is not warranted.

Under the old criteria, superficial scars that are poorly 
nourished with repeated ulceration warrant a 10 percent 
rating. 38 C.F.R. § 4.118, DC 7803 (2002).  Superficial 
scars, tender and painful on objective demonstration also 
warrant a 10 percent rating under 38 C.F.R. § 4.118, DC 7804 
(2002).  The August 2000 QTC examination report shows, 
however, that there was no tenderness to palpation, 
elevation, depression, underlying tissue loss, ulceration, 
breakdown, edema, or keloid formation associated with the 
hernia repair scar.  The diagnosis was status post abdominal 
herniorrhaphy with residual freshly-healed scar; the report 
further notes that the scar was linear and measured 6.5-cm.  
A September 2001 VA medical record also shows the veteran's 
skin was warm and dry with no lesions.  Based on these 
findings, compensable ratings under DC's 7803 and 7804 do not 
apply.

DC 7800, which evaluates disfiguring scars of the head, face, 
or neck, also is not applicable, as the hernia repair scar is 
located in the abdominal region.  38 C.F.R. § 4.118, DC 7800 
(2002).  

Therefore, upon review, a compensable rating under the old 
criteria for rating scars is not warranted.  

Additionally, the medical evidence after the change in rating 
criteria does not support a compensable rating.  Under DC 
7805, the scar still is rated based on limitation of function 
of affected part.  38 C.F.R. § 4.118 (2005).  The veteran was 
examined on April 2003 for complaints of discomfort at the 
area of ventral hernia repair, but there were not any 
findings of functional impairment associated with the scar.  
Moreover, DC's 7800 to 7804 do not apply, as the scar was not 
found to be painful, unstable, deep, or cause limited motion.  
38 C.F.R. § 4.118, DC's 7800-7804 (2005).

In sum, the Board finds that the level of the veteran's 
service-connected scar associated with the post operative 
ventral hernia more closely approximates the criteria for a 
noncompensable rating under the former 38 C.F.R. § 4.118, DC 
7805 (2002).  See 38 C.F.R. § 4.7.  

This is an initial rating case, and consideration has been 
given to "staged ratings" since service connection was made 
effective (i.e., different percentage ratings for different 
periods of time).  Fenderson v. West, 12 Vet. App. 119 
(1999).  However, there appears to be no identifiable period 
of time since the effective date of service connection, 
during which the veteran's hernia repair scar warranted a 
compensable rating.  Thus, "staged ratings" are 
inapplicable to this case.

The Board also does not find that the veteran's disability 
picture has been rendered unusual or exceptional in nature as 
to warrant referral of his case to the Director or Under 
Secretary for review for consideration of an extraschedular 
evaluation.  38 C.F.R. § 3.321(b)(1); Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).
The current schedular criteria adequately compensate the 
veteran for the current nature and extent of severity of the 
hernia repair scar.  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further action 
on this question.

Accordingly, entitlement to an initial compensable rating for 
the hernia repair scar is denied.  In making this decision, 
the Board has considered the benefit of the doubt doctrine; 
however, as the evidence is not equally-balanced, in this 
regard, it does not apply.  Gilbert v. Derwinski, 1 Vet. App. 
at 57-58; 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.




ORDER

Entitlement to an initial compensable rating for service-
connected scar associated with post-operative ventral hernia 
is denied.


____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


